Case 2:21-cv-03400-JMV-AME Document 20 Filed 09/15/21 Page 1 of 7 PageID: 526




Not for Publication

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


    VINCENT LABARBIERA,

                 Plaintiff,
                                                           Civil Action No. 21-cv-3400
          v.
                                                              OPINION & ORDER
    JOSEPH VARTOLONE, ET AL.,

                 Defendants.


    John Michael Vazquez, U.S.D.J.

         Presently before the Court is Plaintiff’s motion to remand this case to state court. D.E. 8.

Defendant Christopher DiPiazza filed a brief in opposition, D.E. 14, which Defendants Joseph

Vartolone and Jeanne Weber joined (collectively, the “Individual Defendants”), D.E. 15.1 Plaintiff

filed also filed a reply brief.2 D.E. 17. The Court reviewed all the submissions in support and

opposition to the motion and considered the motion without oral argument pursuant to Federal

Rule of Civil Procedure 78(b) and Local Civil Rule 78.1(b). For the reasons discussed below,

Plaintiff’s motion to remand is GRANTED.




1
  Defendant Borough of Paramus filed a letter stating that it takes no position on the motion to
remand. D.E. 16.
2
  Plaintiff’s brief in support of his motion to remand, D.E. 8-4, is referred to as “Plf. Br.”;
Defendants’ brief in opposition, D.E. 14, is referred to as “Defs. Opp.”; and Plaintiff’s reply, D.E.
17, is referred to as “Plf. Reply”.
Case 2:21-cv-03400-JMV-AME Document 20 Filed 09/15/21 Page 2 of 7 PageID: 527




    I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY

         Briefly, Plaintiff is a resident of Paramus, New Jersey, and the son of Paramus’ mayor.3

Am. Compl. ¶¶ 10-11. In late 2019, Paramus sought to hire twelve new police officers, id. ¶ 20,

and Plaintiff applied, id. ¶ 21.     The police committee, who is responsible for hiring (the

“Committee”), ranked Plaintiff ninth out of ten candidates that they unanimously recommended

for the job. Id. ¶¶ 24, 27. Plaintiff alleges that the Borough of Paramus Council (the “Council”)

does not have discretion in hiring police candidates and is supposed to approve the Committee’s

selections. Id. ¶ 46. Three members of the Council, however, repeatedly refused to approve

Plaintiff’s appointment as a police officer. Id. ¶¶ 29, 33-34, 41, 59-60, 67-69, 75. Plaintiff alleges

that these members, the Individual Defendants in this matter, continuously refused to hire Plaintiff

to force the Mayor to resign. Id. ¶¶ 58, 73. In 2021, after the initial Complaint was filed in this

matter, Plaintiff’s appointment was eventually approved, and he was sworn in as a Paramus police

officer. Id. ¶¶ 76, 78.

         On April 15, 2020, Plaintiff filed a Complaint in the Superior Court of New Jersey Law

Division, Bergen County that solely asserted state law claims. Notice of Removal (“NOR”) ¶ 1.

Plaintiff filed his Amended Complaint in state court on February 9, 2021. The Amended

Complaint includes new factual allegations based on events that occurred after Plaintiff filed his

initial Complaint, including Plaintiff’s hiring, and several new causes of action. Id. ¶ 4. Like the

initial Complaint, the Amended Complaint only asserts state law claims, pursuant to the New

Jersey Civil Rights Act (“NJCRA”) and the common law.




3
 The factual background is taken from Plaintiff’s Amended Complaint (“Am. Compl.)”. D.E. 1-
3.
                                                  2
Case 2:21-cv-03400-JMV-AME Document 20 Filed 09/15/21 Page 3 of 7 PageID: 528




          On     February     24,    2021,     DiPiazza       removed      the     matter     to     this

Court. DiPiazza argued that paragraph 52 of the Amended Complaint raises a federal claim, such

that this Court has federal question jurisdiction. Id. ¶ 5. Paragraph 52 states as follows:

          The actions of Defendants DiPiazza, Vartolone and Weber, both in their capacity
          as council members and individually, violate the clear mandates of the Paramus
          Borough Code and State law, including but not limited to the New Jersey Civil
          Rights Act, as well as Federal law and the United States Constitution, including but
          not limited to 42 U.S.C. § 1983.

Am. Compl. ¶ 52. Plaintiff subsequently filed his motion for remand, arguing that this matter must

be remanded because he does not assert any federal claims. D.E. 8.

    II.        STANDARD OF REVIEW

          “Federal courts are not courts of general jurisdiction.” Bender v. Williamsport Area Sch.

Dist., 475 U.S. 534, 541-42 (1986). Rather, to adjudicate a case, a federal district court must have

subject matter jurisdiction through “power authorized by Constitution and statute.” Exxon Mobil

Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 552 (2005). Therefore, a district court must presume

that it lacks jurisdiction over a matter unless jurisdiction is shown to be proper. Kokkonen v.

Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).

          Pursuant to the federal removal statute, “any civil action brought in a State court of which

the district courts of the United States have original jurisdiction, may be removed . . . to the district

court of the United States for the district and division embracing the place where such action is

pending.” 28 U.S.C. § 1441(a). “[T]he party asserting federal jurisdiction in a removal case bears

the burden of showing, at all stages of the litigation, that the case is properly before the federal

court.” Frederico v. Home Depot, 507 F.3d 188, 193 (3d Cir. 2007). A district court “must resolve

all contested issues of substantive fact in favor of the plaintiff and must resolve any uncertainties

about the current state of controlling substantive law in favor of the plaintiff.” Boyer v. Snap-On


                                                   3
Case 2:21-cv-03400-JMV-AME Document 20 Filed 09/15/21 Page 4 of 7 PageID: 529




Tools Corp., 913 F.2d 108, 111 (3d Cir. 1990). Removal statutes “are to be strictly construed

against removal and all doubts should be resolved in favor of remand.” Batoff v. State Farm Ins.

Co., 977 F.2d 848, 851 (3d Cir. 1992) (quoting Steel Valle Auth. v. Union Switch & Signal Div.,

809 F.2d 1006, 1010 (3d Cir. 1987)).

   III.      ANALYSIS

          As discussed, Defendant DiPiazza removed this matter based on a purported federal

question. NOR ¶ 5. A court has federal question jurisdiction, pursuant to 28 U.S.C. § 1331, if the

complaint “establishes that federal law create[s] the cause of action or that the plaintiff’s right to

relief necessarily depends on the resolution of a substantial question of federal law.” ACR Energy

Partners, LLC v. Polo N. Country Club, Inc., 143 F. Supp. 3d 198, 202 (D.N.J. 2015). In

determining whether a complaint alleges a federal question, courts are guided by the well-pleaded

complaint rule. According to the rule, “a plaintiff is ordinarily entitled to remain in state court so

long as its complaint does not, on its face, affirmatively allege a federal claim.” Concepcion v.

CFG Health Sys. LLC, No. 13-2081, 2013 WL 5952042, at *2 (D.N.J. Nov. 6, 2013). Plaintiff

does not assert any federal claims here; Plaintiff asserts multiple state civil rights and tort claims.

Thus, on its face, the well-pleaded complaint rule is not satisfied.

          Defendants argue that by mentioning Section 1983 in paragraph 52 and through other

paragraphs in the Amended Complaint, Plaintiff appears to assert a procedural due process claim.

Defs. Opp. at 6. Defendants continue that considering these allegations, the Court should consider

the Amended Complaint through the “artful pleading doctrine.” Id. The Supreme Court has

explained that at times, a federal court must “determine whether the real nature of the claim is

federal, regardless of plaintiff’s characterization.” Federated Dep’t Stores, Inc. v. Moitie, 452 U.S.

394, 397 n.2 (1981). Under the “artful pleading” doctrine, “a plaintiff may not defeat removal by



                                                  4
Case 2:21-cv-03400-JMV-AME Document 20 Filed 09/15/21 Page 5 of 7 PageID: 530




omitting to plead necessary federal questions.” Goepel v. Nat’l Postal Mail Handlers Union, a

Div. of Liuna, 36 F.3d 306, 310 (3d Cir. 1994). But at the same time, as “master of [his]

complaint,” Plaintiff is at liberty to raise or not raise federal claims. Caterpillar Inc. v. Williams,

482 U.S. 386, 398-99 (1987). That is precisely what occurred here. Plaintiff explains that although

he considered asserting a Section 1983 claim, he “desired to litigate the case in state court and as

a result, the draft count pertaining to 42 U.S.C. § 1983 was intentionally deleted.” Plf. Br. at 12.

Plaintiff continues that his reference to Section 1983 in paragraph 52, however, “was inadvertently

not deleted.” Id. Plaintiff is clearly permitted to make the strategic decision of omitting federal

claims from his pleading to remain in state court. And even if the reference to Section 1983 was

not an oversight, Plaintiff still did not raise a federal question because no Section 1983 (or other

federal) claims are asserted.

       As for Defendants’ argument regarding the procedural due process claim, the NJCRA

“protects invasions of substantive due process” and procedural due process claims arise under

federal law. Major Tours, Inc. v. Colorel, 799 F. Supp. 2d 376, 405 (D.N.J. 2011) (explaining that

“[t]he NJCRA was specifically amended to limit the legislation’s scope to substantive due

process”). Consequently, if Plaintiff intends to assert a procedural due process claim, a federal

question exists even if Plaintiff wants his case to remain in state court. Plaintiff, however, does

not assert a procedural due process claim in the Amended Complaint. Plaintiff contends that his

reference to Section 1983 is “extraneous material” that is not related to any of his asserted claims.

Plf. Br. at 12-13. Moreover, in his reply brief, Plaintiff reiterates that he is not asserting a

procedural due process claim. Plf. Reply at 3. Accordingly, Plaintiff only seeks relief under the

New Jersey Constitution. The artful pleading doctrine, therefore, is not implicated here.




                                                  5
Case 2:21-cv-03400-JMV-AME Document 20 Filed 09/15/21 Page 6 of 7 PageID: 531




       Because Plaintiff does not assert any federal claims, this Court lacks subject matter

jurisdiction, and the matter must be remanded.

       In his reply brief, Plaintiff argues that he is entitled to attorney’s fees pursuant to 28 U.S.C.

§ 1447(c). Plf. Reply at 6. Defendant DiPiazza filed a letter responding to Plaintiff’s reply brief.

In his letter, DiPiazza maintains that Plaintiff’s argument regarding fees is a new and is improperly

raised in the reply brief. D.E. 18. DiPiazza is correct that this Court typically does not consider

new arguments in a reply brief, provided that the arguments could have been raised before. See

Cobra Enters., LLC v. All Phase Servs., Inc., No. 20-4750, 2020 WL 2849892, at *1 (D.N.J. June

1, 2020) (“As a matter of procedure, this Court will not accept arguments offered for the first time

in the reply brief, as they were not properly asserted in the opening brief and Plaintiffs have not

had the opportunity to respond to them.”). But Plaintiff’s argument regarding fees is based on the

fact that Defendants opposed Plaintiff’s motion for remand even after being informed that Plaintiff

did not assert a Section 1983 claim in the Amended Complaint. Plf. Reply at 7. As a result, the

Court will consider Plaintiff’s argument for fees.

       28 U.S.C. § 1447(c) provides in relevant part that “[a]n order remanding the case may

require payment of just costs and any actual expenses, including attorney fees, incurred as a result

of the removal.” The Supreme Court articulated the following guidelines for determining whether

to award attorney’s fees under 28 U.S.C. § 1447(c):

               Absent unusual circumstances, courts may award attorney’s fees
               under § 1447(c) only where the removing party lacked an
               objectively reasonable basis for seeking removal. Conversely, when
               an objectively reasonable basis exists, fees should be denied.

Martin v. Franklin Cap. Corp., 546 U.S. 132, 141 (2005) (internal citations omitted). Moreover,

courts in this district award costs “where the complaint clearly does not state a claim removable to

federal court or where minimal research would have revealed the impropriety of removal.”


                                                  6
Case 2:21-cv-03400-JMV-AME Document 20 Filed 09/15/21 Page 7 of 7 PageID: 532




Gloucester Cnty. Improvement Auth. v. Gallenthin Realty Dev., Inc., No. 07-5328, 2008 WL

336784, at *8 (D.N.J. Feb. 5, 2008); see also Ruiz v. Woodland Park Obgyn, LLC, No. 15-8300,

2016 WL 158522, at *4 (D.N.J. Jan. 13, 2016) (refusing to impose costs because removal was not

“frivolous,” nor did “it lack[] a reasonable foundation”). Ultimately, the decision to award costs

is a discretionary matter. Ruiz, 2016 WL 158522, at *4.

       The current matter is a close call. Ultimately, however, the Court cannot definitively

conclude that there was no objectively reasonable basis for DiPiazza to remove this matter. As

discussed, although Plaintiff did not explicitly assert any federal claim, he referenced Section 1983

in the pleading. Based on this reference and factual allegations in other paragraphs, Defendants

believed that Plaintiff was intending to assert a procedural due process claim.          Because a

procedural due process claim cannot arise under state law, Defendants’ decision to remove this

matter was not baseless. As a result, the Court declines to award attorney’s fees.

       Therefore, for the reasons set forth above and for good cause shown,

       IT IS on this 15th day of September, 2021

       ORDERED that Plaintiff’s motion to remand, D.E. 8, is GRANTED; and it is further

       ORDERED that this action is remanded to the New Jersey Superior Court, Law Division,

Bergen County; and it is further

       ORDERED that the Clerk’s Office is direct to close this matter.



                                                      __________________________
                                                      John Michael Vazquez, U.S.D.J.




                                                 7
